PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BOURRIGAUD et al.
Application No. 16/061,192
Filed: 11 Jun 2018
For: METHOD OF PREPARATION OF A COMPOSITION COMPRISING A COPOLYMER OF METHYL METHACRYLATE AND METHACRYLIC ACID
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(b), filed January 7, 2021, which is being treated as a petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of June 2, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was filed. Accordingly, the application became abandoned on September 3, 2020. A Notice of Abandonment was mailed December 14, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued  Examination (RCE), the fee of $1,300.00 and Oaths or Declarations for all the joint inventors, (2) the petition fee of $2,100.00 and (3) an adequate statement of unintentional delay.

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,480.00 extension of time fee submitted on January 7, 2021 was subsequent to the maximum extendable period for reply, petitioner may request a refund of this fee by 

This application is being referred to Technology Center Art Unit 1762 for appropriate action in the normal course of business on the reply received January 7, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/Andrea Smith
Lead Paralegal Specialist, Office of Petitions